DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
   The Amendment filed 10/22/2019 has been entered. Claims 3-6, 9, 12, and 15 were amended. Thus, claims 1-15 are pending in the application.
Drawings
The drawings are objected to because Figs. 8A-9 are improperly shaded (see MPEP 608.02(V)(m)). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification: Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In this case, the abstract of the disclosure is objected to because it is over 150 words, and it contains legal phraseology such as “comprising:” as well as containing colons and semicolons such that the abstract is one continuous sentence and reads like a claim.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 11 is objected to because of the following informalities: the limitation “3” in line 1 and 2 should read --three-- in order to be grammatically correct. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In this case, the “reusable assembly” in claim 1 is being interpreted as a grille, cover switch linkage, rocker plate, lead screw, follower, chassis, two biasing elements, clip, air flow path, air flow path funnel, motor assembly, pinion gear, bridge, electronics assembly, display cover, rear outer housing, and front outer housing, or an equivalent structure, according to the Applicant’s specification page 8 lines 9-15, the “override element” is being interpreted as a post operable to rotate by a user, or an equivalent structure, according to the Applicant’s specification page 29 lines 15-16, and the “does release firing system” is being interpreted as a motor, pinon gear, lead screw, follower, and rocker plate, or an equivalent structure, according to the Applicant’s specification page 10 lines 31-36 and page 11 lines 1-6.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “configured to…a reusable assembly“ in line 2 is confusing, as it is unclear whether the reusable assembly is meant to be positively recited, as the reusable assembly appears to be positively recited in line 5 to actuate the canister. It is suggested to use functional language such as --adapted to-- or --configured to-- in the claims reciting the reusable assembly when it is not meant to be positively recited (i.e. claims 1-2). Furthermore, the limitation “its” recited twice in the last two lines is confusing, as it is unclear as to what structure is being referenced. 
Regarding claim 2, the limitation “its” recited in line 2 is confusing, as it is unclear as to what structure is being referenced. 
Regarding claim 3, 
Regarding claim 4, the limitation “its” recited twice in lines 3-4 is confusing, as it is unclear as to what structure is being referenced. Moreover, the limitation “a canister” in line 2 is confusing, as it is unclear whether or not this is the same as the canister originally recited in claim 1. Furthermore, the limitations “a dose” in line 4 and 5 are confusing, as it is unclear whether or not these are the same as the dose originally recited in claim 1.
Regarding claim 5, the limitation “its” recited in line 2 is confusing, as it is unclear as to what structure is being referenced. 
Regarding claim 7, the limitation “its” recited in line 3 is confusing, as it is unclear as to what structure is being referenced. 
Regarding claim 8, the limitation “its” recited four times in lines 2-3 is confusing, as it is unclear as to what structure is being referenced. 
Claim 10 recites the limitation "the abutment" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, the limitation “3 legs” in line 1 is confusing, as it is unclear whether the 3 legs are meant to include the “at least one leg” originally claimed in claim 9. Moreover, the limitation “3 ledges” in line 2 is confusing, as it is unclear whether the 3 ledges are meant to include the “at least one ledge” originally claimed in claim 10. 
Regarding claim 12, the limitation “its” recited twice in lines 2-3 is confusing, as it is unclear as to what structure is being referenced.
Regarding claim 13, 
Regarding claim 14, the limitation “its” recited in line 2 is confusing, as it is unclear as to what structure is being referenced. 
Any remaining claims are rejected based on their dependency on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence et al. (US 8,381,719 B1) in view of Ritson et al. (US 5,394,866) and Seppala (US 2004/0025874 A1).
Regarding claim 1, as best understood, Lawrence discloses a refill assembly for use in a medicinal inhaler (delivery assembly for dispensing medicament from a container) (abstract), the refill assembly comprising: 
a patient port (exhaust port 22) (Figs. 1-9; col. 4, lines 8-10); 

Lawrence does not disclose the refill assembly being configured to be removably coupled to a reusable assembly of a medicinal inhaler.
Ritson teaches portable system for releasing a controlled dose of aerosol medication for inhalation (Ritson; abstract) wherein the refill assembly is configured to be removably coupled to a reusable assembly of a medicinal inhaler (cassette 4 can provide automatic medication release with durable body 2 or manual release in case of the failure of a component such as a battery; cassette 4 is replaceable and can be removed/inserted into durable body 2) (Ritson; Figs. 1-5; col. 12, lines 13-25). As interpreted under 35 U.S.C. 112(f), the Ritson reusable assembly comprises the following or equivalents: a reusable assembly (durable body 2) (Ritson; Figs. 1-3; col. 12, lines 13-25) comprising a grille (ports 507) (Ritson; Figs. 3, 17A-C; col. 26, lines 49-53), cover switch linkage (contact switch 327) (Ritson; Fig. 11; col. 22, lines 7-18), rocker plate (main lever 314) (Ritson; Fig. 11; col. 19, lines 53-54), lead screw (lead screw 322) (Ritson; Fig. 11; col. 19, line 68), follower (cam followers 430) (Ritson; Figs. 10-11; col. 20, line 66), chassis (chassis 400) (Ritson; Fig. 11; col. 20, line 17), two biasing elements (springs 210, 220, 326) (Ritson; Figs. 3, 6, 11-11A, 13B; col. 17, lines 40-41; col. 19, line 53), clip (latch 39) (Ritson; 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lawrence device such that the refill assembly is configured to be removably coupled to a reusable assembly of a medicinal inhaler, as taught by Ritson, for the purpose of providing the device with a mechanism to automatically release medication in response to a user’s inhalation (Ritson; col. 4, lines 3-20).
Lawrence does not disclose the sleeve having a first position in which the sleeve cannot be actuated to cause a dose of medicament to be released from the canister and a second position in which the sleeve is actuable to cause a dose of medicament to be delivered to the patient port; the refill assembly further comprising: an override element which engages the sleeve, the override element being moveable from a first position in which the sleeve is 
However, Seppala teaches an inhaler device (Seppala; abstract) wherein the sleeve having a first position in which the sleeve cannot be actuated to cause a dose of medicament to be released from the canister and a second position in which the sleeve is actuable to cause a dose of medicament to be delivered to the patient port (the cover 4 with projection 30 has an upper rest position where the cover can move when depressed, i.e. the second position; cover 4 has a position after being released from depression in which the cover is locked from movement, i.e. the first position) (Seppala; Figs. 7-9; paras. [0058-0060]); the refill assembly further comprising: an override element which engages the sleeve (The “override element” is being interpreted under 35 U.S.C. 112(f) as a post operable to rotate by a user, or an equivalent. Seppala teaches a flap 28 on a pivoting, or rotating, post engages the projection 30) (Seppala; Figs. 7-9; paras. [0058-0060]), the override element being moveable from a first position in which the sleeve is retained in its first position by the override element (flap 28 on a pivoting post moves to block cover 4 from depression) (Seppala; Fig. 9; para. [0060]) and a second position in which the sleeve is permitted to move to its second position upon depression of the sleeve by a user (flap 28 is moved so that it does not block cover 4 from depression) (Seppala; Figs. 7-9; para. [0058-0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lawrence device such that the sleeve having a first position in which the sleeve cannot be actuated to cause a dose of medicament to be released from the canister and a second position in which the sleeve is 
Regarding claim 2, as best understood, the modified Lawrence teaches wherein the canister is actuable in the absence of the reusable assembly by depression of the sleeve by the user with the override element in its second position (Seppala flap 28 is moved in a position so that it does not block cover 4 from the depression actuation of the medicament container 1; Ritson teaches an inhaler can be used with or without a reusable assembly) (Seppala, Figs. 7-9, para. [0058-0059]; Ritson, Figs. 1-5, col. 12, lines 13-25). 
Regarding claim 4, as best understood, the modified Lawrence teaches wherein the sleeve is configured to receive at least a portion of a canister (sleeve 50 receives the canister 4) (Lawrence; Figs. 1-9), the canister comprising a medicament (canister 4 filled with medicament) (Lawrence; Figs. 1-9; col. 4, lines 21-28) and a dose release valve (canister 4 has a hub 24 and valve stem 26 for releasing a dose of medicament) (Lawrence; Figs. 1-9; col. 4, lines 14-28), the sleeve movable between its first position in which the dose release valve is not actuated to release a dose of medicament and its second position in which the dose release valve is actuated to release a dose of medicament (the cover 4 with projection 30 has an upper rest position where the cover can move when depressed, i.e. the second position; cover 4 has a 
Regarding claim 5, as best understood, the modified Lawrence teaches wherein the override element is configured to rotate between its first and second positions (the flap 28 on the pivoting arm pivots between the blocking and unblocking the downward movement of the cover 4 with projection 30) (Seppala; Figs. 7-9).
Regarding claim 6, the modified Lawrence teaches wherein the sleeve defines a protrusion for selectively engaging the override element (projection 30 of the cover 4 which engages the flap 28 on the pivoting arm selectively depending upon the position of the flap 28 and pivoting arm; this flap 28 and pivoting arm position is selectively controlled by a user through inhalation) (Seppala; Figs. 7-9; paras. [0058-0060]).
Regarding claim 7, as best understood, the modified Lawrence teaches wherein the protrusion engages an abutment on the override element (v-shaped recess in the flap 28 engages the protrusion 30) (Seppala; Figs. 7-9; paras. [0058-0060]) when the sleeve and override are in their respective first positions to prevent movement of the sleeve from its first position (flap 28 on a pivoting post moves to block cover 4 from depression) (Seppala; Fig. 9; para. [0060]).
Regarding claim 8, as best understood, the modified Lawrence teaches wherein the protrusion disengages from the abutment on the override element when the override is moved from its first position to its second position permitting movement of the sleeve from its first position to its second position upon depression of the sleeve by a user (flap 28 is moved with 
Regarding claim 9, the modified Lawrence teaches wherein the sleeve has a cylindrical body (sleeve 50 is cylindrical) (Lawrence; Figs. 1-2) and the protrusion is defined by at least one leg which extends from the cylindrical body (protrusion 30 is a leg which extends from cover 4) (Seppala; Figs. 7-9; para. [0058]).
Regarding claim 10, as best understood, the modified Lawrence teaches wherein the abutment is defined by at least one ledge (v-shaped recess in the flap 28 engages the protrusion 30) (Seppala; Figs. 7-9; paras. [0058-0060]) which is aligned with, and engages with, the at least one leg on the sleeve when the sleeve and override are in their respective first positions (flap 28 on a pivoting post aligns and engages with the cover 4 protrusion 30 to prevent the cover 4 from depression) (Seppala; Fig. 9; para. [0060]).
Regarding claim 12, as best understood, the modified Lawrence teaches wherein the override includes a boss which is operable by the user to move the override element from its first position to its second position (shaft 35, which is movable with user inhalation to unblock the protrusion 30; shaft 35 moves the flap 28 between its positions) (Seppala; Figs. 7-9; paras. [0058-0060]; claim 1).
Regarding claim 13, as best understood, the modified Lawrence teaches an inhaler comprising: the refill assembly of any preceding claim (see rejection of claim 1 above); and a reusable assembly, wherein the reusable assembly is configured to be coupled to the refill assembly (see rejection of claim 1 above, specifically the section regarding the modification with Ritson), the reusable assembly comprising a dose release firing system (As interpreted 
Regarding claim 14, as best understood, the modified Lawrence teaches wherein the refill assembly is releasable from the reusable assembly after it has been coupled to the reusable assembly (cassette 4 is replaceable and can be removed/inserted into durable body 2) (Ritson; Figs. 1-5; col. 12, lines 13-25).
Regarding claim 15, the modified Lawrence teaches wherein the dose release firing system is breath-actuated (automatic delivery of medicament is controlled by user inhalation flow) (Ritson; col. 4, lines 3-20).
Allowable Subject Matter
Claims 3 and 11 are objected to as being dependent upon a rejected base claim and rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not disclose or reasonably teach the refill assembly of claim 1 wherein the override element is movable from its first position to its second position and cannot be moved from its second position to its first position.
Regarding claim 11, the following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not disclose or reasonably teach the refill assembly of claim 10 the wherein the sleeve defines 3 legs and the override element defines 3 ledges, wherein the three legs are respectively aligned with the three ledges when the sleeve and override element are in their respective first positions.
Double Patenting
Claims 1-2, 4, and 14 of this application is patentably indistinct from claims 1 and 5 of Application No. 16/090,296 (hereinafter ‘296). Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of copending Application No. 16/090,296 (hereinafter ‘296) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, ‘296 teaches a refill assembly for use in a medicinal inhaler, the refill assembly being configured to be removably coupled to a reusable assembly of a medicinal inhaler (‘296, claim 1, lines 1-3), the refill assembly comprising: 
a patient port (‘296, claim 1, line 4); 
a canister actuable by the reusable assembly to deliver a dose of medicament to the patient port (adaptor receives the canister with the medicament and dose release valve; dose release valve is used to release medicament when adaptor is actuated; lockout mechanism allows for the actuator to be in its second position when coupled to the reusable assembly, thus allowing actuation) (‘296, claim 1, claim 5), 
a sleeve which is selectively actuable by a user independently of the reusable assembly so as to act on the canister to deliver a dose of medicament (lockout override actuator allows for the adaptor to be actuated independent of the reusable assembly; adaptor acts on the received canister) (‘296, claim 1, claim 5), the sleeve having a first position in which the sleeve cannot be actuated to cause a dose of medicament to be released from the canister and a second position in which the sleeve is actuable to cause a dose of medicament to be delivered to the patient port (adaptor has first and second positions, where in the first position the dose cannot be released and the second position allows for the dose to be released) (‘296, claim 1); 
the refill assembly further comprising: 

Regarding claim 4, the modified Lawrence teaches wherein the sleeve is configured to receive at least a portion of a canister, the canister comprising a medicament and a dose release valve, the sleeve movable between its first position in which the dose release valve is not actuated to release a dose of medicament and its second position in which the dose release valve is actuated to release a dose of medicament (‘296, claim 5).
Regarding claim 14, the modified Lawrence teaches wherein the refill assembly is releasable from the reusable assembly after it has been coupled to the reusable assembly (refill assembly removable coupled to the reusable assembly) (‘296, claim 1).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of copending Application No. ‘296 in view of Lawrence. 
Regarding claim 2, ‘296 teaches wherein the canister is actuable in the absence of the reusable assembly by depression of the sleeve by the user with the override element in its 
However, Lawrence teaches a delivery assembly for dispensing a medicament (Lawrence; abstract) wherein the actuation is a depression of the sleeve (moving the sleeve thereby moving the canister; the user depresses to actuate) (Lawrence; Figs. 1-9; col. 2, lines 33-40; col. 8, lines 42-47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘296 device such that the actuation is caused by depression of the sleeve, as taught by Lawrence, in order to provide a suitable specific motion for a canister to act on a valve stem for opening and closing the valve stem, thereby delivered a metered dose of medicament (Lawrence; Figs. 1-9; col. 2, lines 33-40; col. 4, lines 29-40; col. 8, lines 42-47).
This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2003/0000524 A1 by Anderson et al. teaches an inhalation device which can be manually or electrically operated. 
US 2011/0017210 A1 by Sugianto teaches a medicament dispenser for an inhaler wherein a dose counter has a lockout mechanism. 
US 2020/0086069 A1 by Riebe et al. teaches an inhaler which can be removed from a motorized housing for manual actuation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.